PER CURIAM.
We reverse the trial court’s order denying Louis Chicklis’ petition for writ of ha-beas corpus for belated motion for post-conviction relief. On remand, the trial court shall conduct an evidentiary hearing to determine whether appellant retained counsel to timely file a Florida Rule of Criminal Procedure 3.850 motion and whether counsel failed to timely file such a motion. See Medrano v. State, 748 So.2d 986, 987 (Fla.1999); Steele v. Kehoe, 747 So.2d 931, 934 (Fla.1999); Krasnick v. State, 780 So.2d 1045, 1046 (Fla. 4th DCA 2001).
GUNTHER, WARNER and TAYLOR, JJ., concur.